Case 1:17-cv-01353-LPS Document 478 Filed 02/21/20 Page 1 of 18 PageID #: 25384



                       IN THE UNITED ST ATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


PACIFIC BIOSCIENCES OF
CALIFORNIA, INC.,

                      Plaintiff,

              V.                                         C.A. No. 17-275-LPS-CJB C.A. No.
                                                         17-1353-LPS-CJB
OXFORD NANOPORE TECHNOLOGIES, INC.
and OXFORD NANOPORE TECHNOLOGIES,                        REDACTED - PUBLIC VERSION
LTD.,
                                                         Original Filing Date: February 19, 2020
                      Defendants.                        Redacted Filing Date: February 20, 2020


Brian E. Farnan and Michael J. Farnan, FARNAN LLP, Wilmington, DE

Edward R. Reines, Derek C. Walter, and Robert S. Magee, WEIL, GOTSHAL & MANGES
LLP, Redwood Shores, CA

       Attorneys for Plaintiff


Jack B. Blumenfeld, Jennifer Ying, and Jeffrey J. Lyons, MORRJS, NICHOLS, ARSHT &
TUNNELL LLP, Wilmington, DE

 Stephen M. Hash, Puneet Kohli, Samoneh Kadivar, David Varghese, Jeff Gritton, David B.
 Weaver, and Alexander Piala, BAKER BOTTS L.L.P., Austin, TX

 David G. Wille and Johnson K. Kuncheria, BAKER BOTTS L.L.P., Dallas, TX

Elizabeth Durham Flannery, BAKER BOTTS L.L.P., Houston, TX

       Attorneys for Defendants


                                   MEMORANDUM OPINION

February 19, 2020
Wilmington, Delaware
Case 1:17-cv-01353-LPS Document 478 Filed 02/21/20 Page 2 of 18 PageID #: 25385
Case 1:17-cv-01353-LPS Document 478 Filed 02/21/20 Page 3 of 18 PageID #: 25386
Case 1:17-cv-01353-LPS Document 478 Filed 02/21/20 Page 4 of 18 PageID #: 25387
Case 1:17-cv-01353-LPS Document 478 Filed 02/21/20 Page 5 of 18 PageID #: 25388
Case 1:17-cv-01353-LPS Document 478 Filed 02/21/20 Page 6 of 18 PageID #: 25389
Case 1:17-cv-01353-LPS Document 478 Filed 02/21/20 Page 7 of 18 PageID #: 25390
Case 1:17-cv-01353-LPS Document 478 Filed 02/21/20 Page 8 of 18 PageID #: 25391
Case 1:17-cv-01353-LPS Document 478 Filed 02/21/20 Page 9 of 18 PageID #: 25392
Case 1:17-cv-01353-LPS Document 478 Filed 02/21/20 Page 10 of 18 PageID #: 25393
Case 1:17-cv-01353-LPS Document 478 Filed 02/21/20 Page 11 of 18 PageID #: 25394
Case 1:17-cv-01353-LPS Document 478 Filed 02/21/20 Page 12 of 18 PageID #: 25395
Case 1:17-cv-01353-LPS Document 478 Filed 02/21/20 Page 13 of 18 PageID #: 25396
Case 1:17-cv-01353-LPS Document 478 Filed 02/21/20 Page 14 of 18 PageID #: 25397
Case 1:17-cv-01353-LPS Document 478 Filed 02/21/20 Page 15 of 18 PageID #: 25398
Case 1:17-cv-01353-LPS Document 478 Filed 02/21/20 Page 16 of 18 PageID #: 25399
Case 1:17-cv-01353-LPS Document 478 Filed 02/21/20 Page 17 of 18 PageID #: 25400
Case 1:17-cv-01353-LPS Document 478 Filed 02/21/20 Page 18 of 18 PageID #: 25401
